DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 January 2021 has been entered.
 
Response to Arguments and Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, a new ground of rejection based on Ryu et al. has been asserted below, which does not necessarily include the excluded polymer species of the amended claims but may include other vinyl monomers which obviate the claimed resin.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 	
	
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
Claims 1, 12-16, 19 and 20-24 are rejected under 35 U.S.C. 103 as obvious over Ryu et al. (US Pub 2006/0257739 newly cited).
In regard to independent claim 1, Ryu et al. teach a coated active material for lithium ion batteries comprising: a resin composition for coating an active material for lithium ion batteries (title), comprising: a resin (Binder - paragraphs [0010-0033]) for coating an active material for lithium ion batteries (positive or negative electrode materials - paragraphs [0042], such as graphite anode material - paragraph [0068]), and a conductive additive (paragraph [0043])); and 
an active material (positive or negative active electrode materials described) for lithium ion batteries, wherein, a surface of the active material for lithium ion batteries is partially coated with the resin composition for coating an active material for lithium ion batteries (mixed together in a slurry), 
the resin comprises a polymer containing a vinyl monomer containing a carboxyl group as an essential constituent monomer, and a copolymerizable vinyl monomer (b3) containing no active hydrogen, wherein the copolymerizable vinyl monomer (b3) comprises a carvyl (meth)acrylate (such as 
The ranges described by the prior art overlap the claimed ranges for the composition; and in regard to a the particular liquid absorption rate, tensile elongation and solubility (in regard to claim 15, see also paragraph [0026]) or molecular weight (claim 14, see also optimizing molecular weight (paragraph [0031]), the Examiner notes that the material described by the prior art is indistinguishable from the claimed resin in terms of the method of production, composition and structure and as a resin including a meth acrylic acid monomer is a preferred material of the instant specification such is reasonably expected to have the claimed properties absent evidence to the contrary (see MPEP 2112.01 above).
In regard to claim 12, meth acrylic acid materials taught above have the claimed structure, such is the preferred material as disclosed in the instant specification (paragraph [0044] as filed). 
In regard to claims 13 and 16, these claims relate to the content of the components or processes during the forming of the polymer which does not distinguish from the claims from the prior art structure (see MPEP 2113 - Product by Process claims above) absent evidence that the claimed processes results in a patentably distinct structure.  In any event, the Ryu et al. teach crosslinking (paragraph [0031]) and precursor materials which overlap the claimed ranges (paragraphs [0010-0023]).
In regard to claim 19, a ratio of the active material : binder : conductive auxiliary (such as 94:4:1 or 94:5:11) which anticipates or obviates the claimed ranges (Examples, paragraph [0068-0069]).

In regard to claims 21-24, as noted above, the vinyl monomer comprises a monocarboxylic acid having 3 to 15 carbon atoms such as meth acrylic acid, and the carvyl (meth)acrylate comprises a methyl (meth)acrylate or butyl (meth)acrylate (see binder section of the reference cited above) which are vinyl hydrocarbons.

Claims 25-27 is rejected under 35 U.S.C. 103 as obvious over Ryu et al. as applied to claim 24 and further in view of Arikawa et al. (WO 2013/122114 using US Pub 2014/0356708 as an English equivalent, of record).
In regard to claims 25-27, as noted above, Ryu et al. teach different carvyl (meth)acrylate but do not specifically disclose a lithium styrenesulfonate.  However, Arikawa et al. teach a similar polymer coating for graphite negative electrodes (paragraph [0034]) and the desirability to use a lithium styrenesulfonate as a particular monomer in the resin because such effectively inhibits gas generation in the electrode (see paragraphs [0128-0136]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a lithium styrenesulfonate containing monomer in the copolymer resin of Ryu et al. as such prevent gas generation as taught by Arikawa et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723